In an action to recover damages for personal injuries, etc., the defendants Jyotsna Anant Gandhi, Nancy Waltner, Harry S. Dweck, M.R. Reale, and David Clark appeal, as limited by their brief, from so much of the order of the Supreme Court, Westchester County (Silverman, J.), entered July 15, 1997, as denied their cross motion for summary judgment dismissing the action insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
Since the appellants failed to offer any evidentiary proof that they did not receive any compensation from the plaintiffs, they failed to show that they were entitled to the protections set out in General Municipal Law § 50-d, including the requirement that plaintiffs serve a notice of claim. Thus, their motion was properly denied (cf., Toledo v Ordway, 178 AD2d 409; see gen*552erally, Alvarez v Prospect Hosp., 68 NY2d 320; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851). Rosenblatt, J. P., Ritter, Copertino and Florio, JJ., concur.